Title: To George Washington from Major General Nathanael Greene, 29 October 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir
Fort Lee [N.J.] Octr 29. 1776

Inclosed is an Estimate made of the Provisions and Provinder, necessary to be laid in, at the different Posts, between this and Philadelphia, to form a communication; and for the support of the Troops, passing and repassing from the different States.
Your Excellency will please to examine it, and signafy your Pleasure. Shoud the Estimate be larger than is necessary for the Consumption of the Army, very little or no loss can arise, as the Articles will be laid in at a season when the prises of things are at the lowest rates; and the situations will admit of an easy transportation to Market by Water.
The Ships have fallen down the North River and the Troops which advanced upon Harlem-Plains, and on the Hill where the Monday Action was, have drawn within their lines again.
I receiv’d the Prisoners taken, and have forwarded them to Philadelphia—I enclose you a Return of the Troops at this Post, who are chiefly raw and undisaplin’d. I am with great Respect Your Excellencys Most Obedt humble Servt

Nathanael Greene

